Citation Nr: 1737228	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for migraines, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than August 29, 2013 for the grant of service connection for migraines.

4.  Entitlement to an effective date earlier than August 29, 2013 for the grant of service connection for tinnitus.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hepatitis C.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and schizophrenia.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and schizophrenia. 

10.  Entitlement to service connection for a neck disorder.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher initial rating for migraines and service connection for an acquired psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus is manifested by recurrent ringing in the ears and does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  A May 2003 rating decision denied service connection for headaches.  The Veteran did not timely appeal the May 2003 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.  There is no document between the prior final May 2003 denial and the August 29, 2013 application to reopen service connection for migraines that may be construed as a formal or informal claim of entitlement to service connection for migraines.

3.  There is no document prior to the August 29, 2013 claim for service connection for tinnitus that may be construed as a formal or informal claim of entitlement to service connection for tinnitus.

4.  A February 2004 rating decision denied a claim of entitlement to service connection for hepatitis C.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

5.  Evidence received since the February 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis C and does not raise a reasonable possibility of substantiating this claim.

6.  In a June 2011 decision, the Board denied a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and schizophrenia.

7.  Evidence received since the June 2011 Board decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

8.  In the June 2011 decision, the Board denied a claim of entitlement to service connection for a back disorder.

9.  Evidence received since the June 2011 Board decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and does not raise a reasonable possibility of substantiating the claim.

10.  A July 1988 rating decision denied a claim of entitlement to service connection for a right ear hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

11.  Evidence received since the July 1988 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

12.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has a neck disability due to service.

13.  The preponderance of the evidence is against finding that the Veteran's benign prostatic hypertrophy is due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for in excess of 10 percent for tinnitus, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for an effective date earlier than August 29, 2013, for the grant of service connection for migraines have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

3.  The criteria for an effective date earlier than August 29, 2013, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400.

4.  Evidence received since the February 2004 rating decision denying entitlement to service connection for hepatitis C is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Evidence received since the June 2011 Board decision denying entitlement to service connection for an acquired psychiatric disorder to include PTSD and schizophrenia is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  Evidence received since the June 2011 Board decision denying entitlement to service connection for a back disorder is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  Evidence received since the July 1988 rating decision denying entitlement to service connection for a right ear hearing loss is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

8.  The criteria for establishing entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

9.  The criteria for establishing entitlement to service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In November 2013 and April 2014, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, nor has the Veteran so alleged.



Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinnitus is evaluated as 10 percent disabling under Diagnostic Code 6260.  He seeks a higher initial rating.  Under Diagnostic Code 6260, a 10 percent evaluation is assigned for recurrent tinnitus.  This is the maximum schedular rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).

Only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the Veteran is receiving the maximum rating available for tinnitus, and no higher rating is legally available.

As tinnitus has its own code, Diagnostic Code 6260, no rating by analogy under other codes is permissible; thus, a higher rating under another code provision is not warranted.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities involving tinnitus that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected tinnitus, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability rating under Diagnostic Code 6260 contemplates any level of recurrent tinnitus.  This specifically contemplates and compensates the Veteran for the symptoms of ringing in the ears that he experiences.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In sum, the Veteran is in receipt of the maximum schedular evaluation for tinnitus and evidence does not support the proposition that the Veteran's service-connected tinnitus presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The appeal is denied.
 
Earlier Effective Date

The Veteran also contends that the effective dates for the grants of service connection for tinnitus and migraines should be earlier.  He offers no specific argument in this regard but rather, in a July 2014 notice of disagreement, alleges entitlement to "maximum benefits."

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Prior to March 24, 2015, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski, 23 Vet. App. at 86-87.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).



Migraines

As to migraines, in the May 2014 rating decision, the RO granted entitlement to service connection for migraines based on a May 2014 VA examination indicating that the Veteran's headaches onset during service and continued since that time.  The RO assigned August 29, 2013 as the effective date based on the date of the claim.  The Veteran generally contends an earlier effective date is warranted.

Previously, in a May 2003 rating decision, the RO denied entitlement to service connection for headaches.  The same month, a letter was sent to the Veteran notifying him of the denial and instructing him how to appeal.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Board finds that the record shows that there is no document dated after May 2003 showing an intent to apply for benefits for migraines until the claim received on August 29, 2013.  The claims file shows that in January 2004, the Veteran submitted a document to his congressman, which was subsequently forwarded to the RO, and which in part addressed his headaches.  The Veteran addressed the letter to his congressman and, in pertinent part, wrote only that he was providing him with medical records showing headaches.  Although this document was communicated in writing and noted that he had headaches, the Board does not find that it evidenced an intent to apply for benefits and as such cannot be considered an informal claim.  Brokowski, 23 Vet. App. at 84.  Accordingly, since there is no document dated after the final unappealed May 2003 rating decision showing an intent to apply for compensation benefits for migraines, there is no basis to award an effective date earlier than August 29, 2013 for the grant of service connection for migraines because the evidence shows that entitlement arose prior to that date.  38 C.F.R. § 3.400.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).


Tinnitus

As to tinnitus, in the May 2014 rating decision, the RO granted entitlement to service connection for tinnitus based on a May 2014 VA examination indicating that the Veteran's reports of intermittent bilateral tinnitus for many years were at least as likely as not caused by or a result of military noise exposure because such was consistent with the Veteran's military occupational specialty.  The RO assigned August 29, 2013 as the effective date based on the date of the claim.  The Veteran generally contends an earlier effective date is warranted.

The record shows, however, that there is no document dated prior to the August 29, 2013 claim for tinnitus showing an intent to apply for a benefits for ringing in the ears.  Although there is a document dated March 1991 wherein the Veteran states that he wants to pursue a claim for benefits, he does not identify any specific benefit.  Thereafter, a March 1992 letter informs the Veteran that since he did not specify the exact nature of the disability he was claiming, no action was taken on the claim.  Hence, although the May 2014 examiner's opinion indicates that entitlement arose prior to the August 2013 claim, since the effective date for an original is the date of the claim or the date entitlement arose, whichever is later, the August 29, 2013 effective date is the appropriate effective date.  38 C.F.R. § 3.400.  As such, there is no basis to award an earlier effective date for the grant of service connection for tinnitus.  Accordingly, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2016).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases including arthritis, psychoses, and other organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hepatitis C

As to hepatitis C, in February 2004, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The February 2004 rating decision denied entitlement to service connection for hepatitis C because although VA treatment records showed a current diagnosis of hepatitis C, there was no evidence showing that hepatitis C was incurred in or related to service.  Evidence of record at the time of the February 2004 rating decision included service treatment records which were negative for complaints or treatment related to hepatitis as well as a November 1973 separation examination showing a normal clinical evaluation and the Veteran denying "stomach, liver, or intestinal trouble," as well as "jaundice or hepatitis."  Although a July 2002 VA treatment record showed a positive hepatitis C test, the evidence of record at that time was negative for any indication that hepatitis C was related to service.

Evidence received since the February 2004 denial incudes an August 2013 correspondence from the Veteran wherein he claims entitlement to service connection for hepatitis C, as well as a number of current treatment records showing continued current diagnoses of hepatitis C.  A March 2016 VA treatment record, for example, shows a current diagnosis of type C viral hepatitis.  There is still no evidence indicating that hepatitis C was caused by or incurred in service or is otherwise related to service or a service-connected disability.  Even presuming the credibility of the Veteran's allegations, his contentions are essentially the same as before, namely, that hepatitis C began in service.  As the evidence received since the prior denial of this claim does not relate to the basis for the prior denial and is essentially cumulative or redundant of the evidence previously considered, reopening of this claim is therefore not warranted.  38 C.F.R. § 3.156.

Right Ear Hearing Loss

As to right ear hearing loss, in July 1988, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The July 1988 rating decision denied entitlement to service connection for right ear hearing loss because service treatment records were negative for treatment, findings, or diagnosis of a right ear hearing loss.  Evidence of record at the time of the July 1988 rating decision included service treatment records showing audiometric readings in the right ear no higher than 15 decibels at both entrance and separation and, at separation, the Veteran denied hearing loss.  Post-service, the evidence did not show a compensable hearing loss in the right ear within one year after separation from service, nor was there evidence of a current diagnosis of right ear hearing loss.

Evidence received since the July 1988 denial incudes a May 2014 VA audiological examination showing normal hearing not rising to the level of a disability under 38 C.F.R. § 3.385 (2016); however, VA treatment records dated from March 2016 show an active problem list which includes bilateral sensorineural hearing loss.  Although it is not clear whether such hearing loss would rise to the level of a hearing loss under 38 C.F.R. § 3.385, considering the low threshold required to reopen the claim, Shade, 24 Vet. App. at 117, the Board finds that this evidence is sufficient.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for a right ear hearing loss is therefore warranted.  38 C.F.R. § 3.156.

Back Disorder

As to a lumbar spine disorder, most recently, in June 2011, the Board denied a claim of entitlement to service connection for a back disorder (a June 2006 final unappealed rating decision also denied entitlement to service connection for a lumbar spine disorder).  The Chairman of the Board did not order reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7104, 7252 (West 2014); 38 C.F.R. § 20.1100 (2016).  Thus, the June 2011 Board decision is final.

The June 2011 Board decision denied entitlement to service connection for a back disorder after reopening the June 2006 rating decision in September 2009.  In June 2011, the Board found that the most probative evidence of record indicated that the Veteran's current back disorder was not attributable to service and did not first manifest within one year of separation from service.

Evidence of record at the time of the June 2011 Board decision included service treatment records showing treatment for back strain in June 1973 and complaints of back pain in August 1973.  At separation in November 1973, the Veteran denied a history of recurrent back pain and bone, joint, or other deformity, and clinical evaluation showed a normal spine.  Post-service, VA treatment records dated in November 1980 indicated that the Veteran's physical examination was silent for any abnormalities.  During VA treatment in January 1983, the Veteran reported that he was involved in a motor vehicle accident and had neck, back, arm, and leg pain.  VA treatment records dated in March 1990 indicated that the Veteran complained of right lumbar pain but physical examination was normal and the Veteran was diagnosed with muscle soreness.  In November 1990, the Veteran sought VA treatment for leg pain and physical examination at that time was silent for any orthopedic problems.  During VA psychiatric evaluation in April 1991, the Veteran reported that he had an in-service back injury and subsequent back pain.  In May 1992, X-ray examination revealed stable appearance of the lumbar spine with possible sacroiliitis involving the left sacroiliac joint.  VA treatment records dated from 2008 to 2011 indicated that the Veteran complained of back pain and reported that he incurred such during service in an APC incident and that such pain had been present since that time.  Lay statements from the Veteran's brother asserted that the Veteran complained of back pain after service when he was urged to go to work.  In December 2009, a VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and left sacroiliac joint and in a February 2010 addendum, the examiner opined that it was less likely than not that the back disorder was related to service.  The Board found that this opinion outweighed conclusory statements by the Veteran's treating medical professionals purporting to attribute the Veteran's current back disorder to service.

Evidence received since the June 2011 denial incudes an August 2013 correspondence from the Veteran wherein he claims entitlement to service connection for a back disorder, as well as a number of current VA treatment records showing continued diagnoses of degenerative joint disease of the lumbar spine.  There is no evidence of record indicating that a lumbar spine disorder is related to service other than the evidence already considered in the June 2011 Board decision.  The Veteran's contentions, to the extent he has offered any, remain essentially the same.  Hence, as the evidence received since the prior denial of this claim does not relate to the basis for the prior denial and is essentially cumulative or redundant of the evidence previously considered, reopening of this claim is therefore not warranted.  38 C.F.R. § 3.156.

Acquired Psychiatric Disorder

As to acquired psychiatric disorders, in June 2011, the Board denied claims of entitlement to service connection for an acquired psychiatric disorder, characterized as schizophrenia, as well as for PTSD.  The Chairman of the Board did not order reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7104, 7252 (West 2014); 38 C.F.R. § 20.1100 (2016).  Thus, the June 2011 Board decision is final.

The June 2011 Board decision denied these claims because the most probative evidence indicated that the Veteran did not have a diagnosis of PTSD and indicated that the Veteran's schizophrenia was not attributable to service and did not manifest within one year of separation from service.  Evidence received since the June 2011 denial incudes a May 2016 medical opinion from a private psychologist concluding that the Veteran's schizophrenia began during service and was aggravated by service-connected migraines and tinnitus.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and PTSD is therefore warranted.  38 C.F.R. § 3.156.

Service Connection

Neck Disorder

The Veteran has also submitted a claim for a neck disability.  Initially, the Board finds that although the prior June 2011 denial for a "back disorder" could conceivably include the neck (i.e., the cervical spine), because the Veteran's contentions, the Board's analysis, and the medical evidence discussed in the June 2011 Board decision focused on the lumbar spine, here, the Board will consider Veteran's claim for a "neck condition" a new claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the preponderance of the medical evidence of record is against finding that the Veteran has a current neck disability.  He has not submitted any statements or testimony indicating what type of neck disability he has other than to indicate that he is claiming service connection for a neck condition.  In the July 2014 notice of disagreement, he indicated only that he was seeking "maximum benefits" and in his VA Form 9, he only reiterated that he believed he was entitled to service connection for a neck condition.  There is no evidence in the Veteran's service treatment records of any neck complaints or treatment.  The Veteran denied any swollen or painful joints, head injury, broken bones, arthritis, bone or joint deformity, or recurrent back pain on his November 1973 Report of Medical History. 
The Veteran's November 1973 separation examination found a normal spine.

The Veteran's extensive VA and private treatment records do not contain any record of complaints or treatment of a current neck disorder, nor has he been given any diagnoses pertaining to the neck.  While a January 1983 VA treatment record shows that the Veteran reported neck pain following a motor vehicle accident, X-rays of the cervical spine showed no fracture.  Significantly, a December 2009 VA spine examination found no abnormalities of the cervical spine and unrelated VA examinations dated from October 1977, November 1980, July 1981 and January 1987 found that physical examination was negative, within normal limits or "not significant."

The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit compensation for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  As the preponderance of the medical evidence shows that the Veteran does not have a current neck disability, there is no valid claim for service connection.  Id.

The only evidence indicating that the appellant may currently have a neck disability lies within the claim of the Veteran himself.  To the extent that this assertion is meant to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Moreover, the Veteran has not asserted that he is reporting a diagnosis of a neck condition provided by a medical professional, and the record does not contain any indication that a medical professional has diagnosed the Veteran with a neck condition based on any purported lay symptoms. See Jandreau, supra.  Thus, as a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter, and the lay assertion in this instance regarding the possible presence of  a current neck disability holds no probative value.

Hence, the claim of entitlement to service connection for a neck disability is denied.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Prostate Disorder

The Veteran claims entitlement to service connection for a prostate disorder.  As VA treatment records, including a March 2016 VA treatment record, show current diagnoses of benign prostatic hyperplasia, the Board finds that he suffers from a current prostate disability.  There is not, however, any competent evidence linking that disorder, benign prostatic hyperplasia, to any incident, injury, or disease in service.  The Veteran has not provided any written statements explaining why he believes his benign prostatic hyperplasia to be related to service.  He has not indicated that he believes benign prostatic hyperplasia to be related to any specific incident in service, and there is absolutely no evidence of record connecting benign prostatic hyperplasia to any incident in service.  Service treatment records are negative for complaints or treatment of the prostate.  At the November 1973 separation examination, the Veteran denied frequent or painful urination, blood or sugar in urine, and the examiner found a normal genitourinary system.

As discussed above, establishing service connection requires evidence of a current disability, an in-service disease or injury, and a nexus between the current disability and the in-service event.  38 U.S.C.A. § 1110.  Here, while the Veteran has a current diagnosis of benign prostatic hyperplasia, there is absolutely no evidence of record which indicates any causal connection between benign prostatic hyperplasia and service.  The Veteran has not offered any specific theory as to why he believes that service connection is warranted for his prostate but to the extent he may be presumed to assert the proposition that "benign prostatic hyperplasia was incurred in or caused by service," because such a proposition would rely upon the interpretation and application of medical principles to medical evidence, it is outside the realm of the Veteran's lay observation or sensory perception and as such holds no evidentiary value.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The weight of the evidence of record preponderates against finding that the Veteran's benign prostatic hyperplasia is related to his active duty service.  The Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim, and that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to an effective date earlier than August 29, 2013 for the grant of service connection for migraines is denied.

Entitlement to an effective date earlier than August 29, 2013 for the grant of service connection for tinnitus is denied.

The application to reopen the claim of entitlement to service connection for hepatitis C is denied.

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and schizophrenia is granted.

The application to reopen the claim of entitlement to service connection for a back disorder is denied.

The application to reopen the claim of entitlement to service connection for a right ear hearing loss is granted.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a prostate disorder is denied.


REMAND

As to an acquired psychiatric disorder, as discussed above, in May 2016, a private psychologist concluded that the Veteran's schizophrenia began during service and was aggravated by migraines and tinnitus.  In response, the RO, after obtaining a medical opinion which it deemed inadequate in June 2016, obtained an addendum opinion in August 2016.  In the August 2016 opinion, as to secondary service connection, the examiner found that "tinnitus and migraines are likely aggravators to his condition, however there is no evidence that it exacerbated the normal course of the chronic condition."  The examiner indicated that this was based at least in part on the fact that "there is no evidence to show a decompensated baseline of his mental condition following the onset of migraines and tinnitus."  The Board finds that the August 2016 opinion requires further clarification.  Specifically, the examiner should provide additional rationale for the conclusion that appears to posit that tinnitus and migraines aggravated schizophrenia but not beyond its normal progression even though it was not possible to discern a baseline level of normal progression of schizophrenia.  The examiner is additionally advised that although aggravation was previously defined as a permanent worsening beyond the natural progression of the disability, the examiner need not find permanent worsening to find aggravation.  Rather, any worsening of a nonservice-connected condition by a service-connected condition is sufficient.

As to the claim involving migraines, the most recent VA examination of this disability took place in May 2014.  Since that time, the Veteran has continued to seek treatment for this disability and VA treatment records indicate he has continued to complain of headaches.  In light of the continued treatment and length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As to left and right hearing loss, although a VA examination was obtained in May 2014, the examiner's conclusion that neither was related to service was based at least in part on the fact that audiometric testing at that time did not show current hearing loss in accordance with VA regulations.  See 38 C.F.R. § 3.385.  As indicated above, VA treatment records show that the Veteran has since been diagnosed with bilateral sensorineural hearing loss although a comprehensive audiological examination has not been conducted since that time.  In addition, in an unrelated April 1986 Board decision denying a total rating for pension purposes, the Board notes that the evidence of record includes an audiogram dated in November 1973 showing that the Veteran has decreased hearing in his left ear in the upper ranges.  The Board's review of the service treatment records shows only one audiogram.  Although this audiogram shows that at 6000 Hertz the left ear was around 70 decibels, this audiogram was dated from 1972 (the handwritten date does not clearly show the month).  Accordingly, after obtaining any outstanding records, the Board finds that another VA audiological examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to associate with the claims file any outstanding service treatment records to specifically include any audiogram dated from November 1973.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for a VA examination as to the etiology of any current bilateral hearing loss.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current left or right ear hearing loss is related to or had its onset during the period of the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms of hearing loss, and that his reports must be taken into account in formulating the requested opinions.

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected migraine headaches.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to migraines.

4.  After completing the above, forward the entire claims file to the author of the August 2016 VA opinion addressing the etiology of any current acquired psychiatric disorder, or to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

After reviewing the claims file, to include any recently obtained evidence, the examiner must address whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder, to include schizophrenia, was aggravated by service-connected tinnitus or migraines.  The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale must be provided for any opinion offered.

5.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


